DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species (a species of each group must be elected): 
Group a: Occlusive device
Species 1: Fig. 1
Species 2: Fig. 2
Species 3: Fig. 3
Species 4: Fig. 4-6
Species 5: Fig. 7
Species 6: Fig. 8
Species 7: Fig. 9
Species 8: Fig. 10
Species 9: Fig. 11
Species 10: Fig. 12a
Species 11: Fig. 12b
Species 12: Fig. 12c
Species 13: Fig. 12d
Species 14: Fig. 12e
Species 15: Fig. 12f
Species 16: Fig. 12g
Species 17: Fig. 12h
Species 18: Fig. 12i
Species 19: Fig. 12j
Species 20: Fig. 12k 
Species 21: Fig. 12l
Species 22: Fig. 12m
Species 23: Fig. 12n
Species 24: Fig. 12o
Species 25: Fig. 12p
Species 26: Fig. 12q
Species 27: Fig. 12r
Species 28: Fig. 13
Species 29: Fig. 14
Species 30: Fig. 15
Species 31: Fig. 19
Species 32: Fig. 20
Species 33: Fig. 21
Species 34: Fig. 22-25 (if elected it is only the closure device not the delivery device) 
Species 35: Fig. 26
Species 36: Fig. 27
Species 37: Fig. 28
Species 38: Fig. 29
Species 39: Fig. 30
Species 40: Fig. 38
Species 41: Fig. 39
Species 42: Fig. 40
Species 43: Fig. 41
Species 44: Fig. 42
Species 45: Fig. 43
Species 46: Fig. 44
Species 47: Fig. 45
Species 48: Fig. 46
Species 49: Fig. 47
Species 50: Fig. 48
Species 51: Fig. 49
Species 52: Fig. 50
Species 53: Fig. 51
Species 54: Fig. 52
Species 55: Fig. 53
Species 56: Fig. 54
Species 57: Fig. 55
Species 58: Fig. 56
Species 59: Fig. 57a
Species 60: Fig. 57b 
Species 61: Fig. 57c
Species 62: Fig. 58a-b
Species 63: Fig. 59a
Species 64: Fig. 59b
Species 65: Fig. 60a
Species 66: Fig. 60b
Species 67: Fig. 61-63
Group b: Interlocking configuration
Species i: Fig. 16
Species ii: Fig. 17
Species iii: Fig. 18
Group c: Delivery device
Species A: Fig. 22-25 (if elected it is only the delivery device not the closure device)
Species B: Fig. 31a-b
Species C: Fig. 32a-b
Species D: Fig. 33a-b
Species E: Fig. 34
Species F: Fig. 35
Species G: Fig. 36 
Species H: Fig. 37
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dianne Dornbusch whose telephone number is (571)270-35153515.  The examiner can normally be reached on Monday through Thursday 9:00 am to 5:00 pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771